Exhibit 10.1

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 5th day of August, 2015, by and between (i) SILICON VALLEY
BANK, a California corporation (“Bank”) and (ii) PLANAR SYSTEMS, INC., an Oregon
corporation (“Planar”), CLARITY, A DIVISION OF PLANAR SYSTEMS, INC., an Oregon
corporation (“Clarity”), PLANAR CHINA LLC, an Oregon limited liability company
(“Planar China”) and PLANAR TAIWAN LLC, an Oregon limited liability company
(“Planar Taiwan” and together with Planar, Clarity and Planar China,
individually and collectively, jointly and severally, the “Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of November 21, 2013, (as the same may from time to time be further
amended, modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) increase the
Revolving Line, (ii) extend the Revolving Line Maturity Date and (iii) make
certain other revisions to the Loan Agreement as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.4(b) (Termination Fee). Section 2.4(b) is amended in its entirety
and replaced with the following:

(b) [Reserved].

 

1



--------------------------------------------------------------------------------

2.2 Section 2.4(c) (Unused Revolving Line Facility Fee). Section 2.4(c) is
amended in its entirety and replaced with the following:

(c) Unused Revolving Line Facility Fee. Payable monthly in arrears, on the last
day of each month occurring thereafter prior to the Revolving Line Maturity
Date, and on the Revolving Line Maturity Date, a fee (the “Unused Revolving Line
Facility Fee”) in an amount equal to four-tenths of one percent (0.40%) per
annum of the average unused portion of the Revolving Line, as determined by
Bank; provided that during a Quarterly Streamline Period or a Monthly Streamline
Period, such fee shall be reduced to one-quarter of one percent (0.25%) per
annum of the average unused portion of the Revolving Line, as determined by
Bank. The unused portion of the Revolving Line, for purposes of this
calculation, shall be calculated on a calendar year basis and shall equal the
difference between (i) the Revolving Line (including, without limitation, the
Non-formula Availability Amount), and (ii) the average for the period of the
daily closing balance of the Revolving Line outstanding plus the sum of the
aggregate amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve);

2.3 Section 6.6 (Access to Collateral; Books and Records). Section 6.6 is
amended in its entirety and replaced with the following:

6.6 Access to Collateral; Books and Records. At reasonable times, on five
(5) Business Days’ notice (provided no notice is required if an Event of Default
has occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrower’s Books. The
foregoing inspections and audits shall be conducted at Borrower’s expense and
shall occur no more often than once every twelve (12) months (or more frequently
as Bank shall determine is necessary); provided, that no such inspections and
audits shall be conducted while a Streamline Period remains in effect. The
charge for each such inspection/audit shall be $850 per person per day (or such
higher amount as shall represent Bank’s then-current standard charge for the
same), plus reasonable out-of-pocket expenses. In the event Borrower and Bank
schedule an audit more than ten (10) days in advance, and Borrower cancels or
seeks to or reschedules the audit with less than ten (10) days written notice to
Bank, then (without limiting any of Bank’s rights or remedies) Borrower shall
pay Bank a fee of $1,000 plus any out-of-pocket expenses incurred by Bank to
compensate Bank for the anticipated costs and expenses of the cancellation or
rescheduling.

2.4 Section 6.8 (Operating Accounts). Section 6.8 is amended in its entirety and
replaced with the following:

6.8 Operating Accounts.

(a) Maintain all of its and all of its Subsidiaries’ domestic operating and
other deposit accounts and securities accounts located in the United States with
Bank and Bank’s Affiliates;

 

2



--------------------------------------------------------------------------------

(b) Provide Bank five (5) days prior-written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account located in the United States
that Borrower at any time maintains, Borrower shall cause the applicable bank or
financial institution (other than Bank) at or with which any such Collateral
Account, is maintained to execute and deliver a Control Agreement or other
appropriate instrument with respect to such Collateral Account to perfect Bank’s
Lien in such Collateral Account, in accordance with the terms hereunder which
Control Agreement may not be terminated without the prior written consent of
Bank. The provisions of the previous sentence shall not apply to deposit
accounts (i) located outside the United States, or (ii) exclusively used for
payroll, payroll taxes, and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as such.

2.5 Section 6.9 (Financial Covenants). Section 6.9 is amended in its entirety
and replaced with the following:

6.9 Financial Covenants.

(a) Tangible Net Worth. From and after the First Amendment Effective Date,
maintain at all times, subject to periodic reporting as of (i) during a
Quarterly Streamline Period, the last day of each quarter; and (ii) at all other
times when a Quarterly Streamline Period is not in effect, the last day of each
calendar month, on a consolidated basis with respect to Borrower and its
Subsidiaries, a Tangible Net Worth of at least Thirty Two Million Two Hundred
Fifty One Thousand Dollars ($32,251,000), increasing by (i) fifty percent
(50%) of quarterly Net Income and (ii) seventy-five percent (75%) of the net
proceeds from issuances after the First Amendment Effective Date of additional
equity by Borrower and the principal amount of Subordinated Debt issued by
Borrower.

(b) Maximum Capital Expenditures. Do not exceed at any time, subject to periodic
reporting as of (i) during a Quarterly Streamline Period, the last day of each
quarter; and (ii) at all other times when a Quarterly Streamline Period is not
in effect, the last day of each calendar month, Capital Expenditures, measured
on a cumulative basis, on a consolidated basis with respect to Borrower and its
Subsidiaries, in excess of Two Million Dollars ($2,000,000) in the aggregate in
any fiscal year.

2.6 Section 13.1 (Definitions). The following terms and their respective
definitions are hereby deleted:

“Existing Accounts” is defined in Section 6.8(a).

 

3



--------------------------------------------------------------------------------

“Existing Accounts Trigger Date” is the date that the Existing Accounts are
either (i) closed, with all proceeds thereof transferred to an account of
Borrower maintained at Bank or (ii) subject to a Control Agreement in favor of
Bank.

2.7 Section 13.1 (Definitions). The following terms and their respective
definition are hereby deleted and replaced with the following:

“Revolving Line” is an aggregate principal amount (including, without
limitation, any outstanding Non-formula Advances), not to exceed Fourteen
Million Dollars ($14,000,000) outstanding at any time.

“Revolving Line Maturity Date” is August 5, 2017.

2.8 Section 13 (Definitions). The following new terms and their respective
definitions are hereby inserted in Section 13.1, each in its applicable
alphabetical order:

“First Amendment Effective Date” is August 5, 2015.

2.9 Compliance Certificate. The Compliance Certificate attached as Exhibit D to
the Loan Agreement is amended in its entirety and replaced with Exhibit A
attached hereto.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (including, without
limitation Section 6 below), (a) the representations and warranties contained in
the Loan Documents are true, accurate and complete in all material respects as
of the date hereof (except to the extent such representations and warranties
relate to an earlier date, in which case they are true and correct in all
material respects as of such date), and (b) no Event of Default has occurred and
is continuing;

 

4



--------------------------------------------------------------------------------

4.2 Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

4.3 In connection with this Amendment, Planar has delivered to Bank its Amended
and Restated Articles of Incorporation. All other organizational documents of
Borrower delivered to Bank on the Effective Date remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Fees. Borrower shall reimburse Bank for all legal fees and expenses incurred
in connection with this Amendment and the existing Loan Documents.

6. Updated Perfection Certificate. In connection with this Amendment, Borrower
has delivered to Bank an updated Perfection Certificate, dated on or about the
date hereof (the “Updated Perfection Certificate”). Such Updated Perfection
Certificate amends, restates and replaces in its entirety the Perfection
Certificate previously delivered by Borrower to Bank. From and after the date
hereof, each reference in any Loan Document to the “Perfection Certificate”
shall be deemed to be a reference to the Updated Perfection Certificate.
Borrower acknowledges, confirms and agrees the disclosures and information
Borrower provided to Bank in said Updated Perfection Certificate are true and
complete as of the date hereof.

 

5



--------------------------------------------------------------------------------

7. Ratification of Loan Documents. Other than as may be supplemented, amended or
otherwise updated through and including the date hereof, Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in the Loan Documents, and acknowledges, confirms and agrees that the
disclosures and information provided to Bank in each Loan Document have not
changed, as of the date hereof.

8. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

9. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

10. No Defenses of Borrower. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise as of the date hereof, and that if
Borrower now has, or ever did have prior to the date hereof, any offsets,
defenses, claims, or counterclaims against Bank, whether known or unknown, at
law or in equity, all of them are hereby expressly WAIVED and Borrower hereby
RELEASES Bank from any liability thereunder.

11. Effectiveness/Conditions Precedent. This Amendment shall be deemed effective
on the First Amendment Effective Date upon:

(a) the due execution and delivery to Bank of this Amendment, by each party
hereto;

(b) Borrower’s payment to Bank of the fees described in Section 5 above;

(c) a duly executed Secretary’s Certificate (with attachments, as necessary) for
each Borrower;

(d) updated evidence of insurance, in form and substance acceptable to Bank; and

(e) such other documents, as Bank shall reasonably request.

[Signature page follows.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

PLANAR SYSTEMS, INC.    

CLARITY, A DIVISION OF PLANAR

SYSTEMS, INC.

By   /s/ Gerald K. Perkel     By   /s/ Gerald K. Perkel Name:   Gerald K. Perkel
    Name:   Gerald K. Perkel Title:   President and Chief Executive Officer    
Title:   President

 

PLANAR TAIWAN LLC     PLANAR CHINA LLC By   /s/ Gerald K. Perkel     By   /s/
Gerald K. Perkel Name:   Gerald K. Perkel     Name:   Gerald K. Perkel Title:  
Manager and President     Title:   Manager and President

BANK:

 

SILICON VALLEY BANK By   s/ Mark Peterson Name:   Mark Peterson Title:  
Managing Director

 

7



--------------------------------------------------------------------------------

Exhibit A to First Amendment

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO:

  SILICON VALLEY BANK    Date:     

FROM:

  PLANAR SYSTEMS, INC., et al      

The undersigned authorized officer of Planar Systems, Inc. (for itself and on
behalf of each other “Borrower”, the “Borrower”) certifies that under the terms
and conditions of the Loan and Security Agreement between Borrower and Bank (as
amended, the “Agreement”), (1) Borrower is in complete compliance for the period
ending                      with all required covenants except as noted below,
(2) there are no Events of Default, (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Monthly consolidated and consolidating financial statements – Borrower prepared

  

Monthly within 30 days when not on a Quarterly Streamline Period

   Yes     No

Quarterly consolidated financial statements

  

Quarter end within 30 days for each quarterly period in which Borrower is in a
Quarterly Streamline Period and is not required to file with the SEC

   Yes     No

Quarterly consolidating financial statements – Borrower prepared

  

Quarter end within 30 days for each quarterly period in which Borrower is in a
Quarterly Streamline Period

   Yes     No

 

8



--------------------------------------------------------------------------------

Compliance Certificate

  

(i) during a Quarterly Streamline Period, within thirty (30) days after the end
of each quarter, and (ii) at all other times when a Quarterly Streamline Period
is not in effect, monthly, within thirty (30) days after the end of each month

     Yes     No   

Annual financial statement (CPA Audited) (on a consolidated basis)

  

FYE within 120 days for each FYE in which Borrower is not required to file with
the SEC

     Yes     No   

10-Q, 10-K and 8-K

  

Within 5 days after filing with SEC

     Yes     No   

A/R & A/P Agings

  

(i) during a Quarterly Streamline Period, within thirty (30) days after the end
of each quarter, and (ii) at all other times when a Quarterly Streamline Period
is not in effect, monthly, within thirty (30)days after the end of each month

     Yes     No   

Transaction Reports

  

(i) with each request for an Advance; (ii) during a Quarterly Streamline Period,
quarterly, within thirty (30) days after the end of each quarter;

(iii) during a Monthly Streamline Period, monthly, within thirty (30) days after
the end of each month;and (iii) weekly, on the last business Day of each week
when a Streamline Period is not in effect

     Yes     No   

Projections

  

within thirty (30) days prior to the end of each fiscal year of Borrower and as
updated and/or amended

     Yes     No   

                                                                      
                                                                      

The following Intellectual Property was registered after the Effective Date (if
no registrations,
state “None”)

 

  

 

Financial Covenant

   Required    Actual      Complies  

Maintain as indicated:

        

Minimum Tangible Net Worth

   *      $                     Yes     No   

Maximum Capital Expenditures

   **      $                     Yes     No   

 

* See Section 6.9(a) of the Loan and Security Agreement

** See Section 6.9(b) of the Loan and Security Agreement

 

9



--------------------------------------------------------------------------------

    

Interest Rate

   Applies   unrestricted cash plus the unused Availability Amount (excluding,
in each calculation, any unused portion of the Non-formula Availability Amount)
     

> $12,000,000

   LIBOR + 2.25%; Prime + 0.25%      Yes     No   

< $12,000,000

  

Prime + 0.75%

(LIBOR Not Applicable)

     Yes     No   

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

                       

 

 

 

                       

 

  

 

Planar Systems, Inc., for itself and each other
Borrower     BANK USE ONLY By:         Received by:     Name:          
AUTHORIZED SIGNER Title:         Date:           Verified:            
AUTHORIZED SIGNER       Date:           Compliance Status:     Yes     No

 

10



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                                     

 

I. Tangible Net Worth (Section 6.9(a))

Required:         From and after the First Amendment Effective Date, maintain at
all times, subject to periodic reporting as of (i) during a Quarterly Streamline
Period, the last day of each quarter; and (ii) at all other times when a
Quarterly Streamline Period is not in effect, the last day of each calendar
month, on a consolidated basis with respect to Borrower and its Subsidiaries, a
Tangible Net Worth of at least Thirty Two Million Two Hundred Fifty One Thousand
Dollars ($32,251,000), increasing by (i) fifty percent (50%) of quarterly Net
Income and (ii) seventy-five percent (75%) of the net proceeds from issuances
after the First Amendment Effective Date of additional equity by Borrower and
the principal amount of Subordinated Debt issued by Borrower.

Actual:

 

    A.

   Consolidated total assets of Borrower and its Subsidiaries     
$                   

    B.

   Goodwill      $                   

    C.

   Intangible items including unamortized debt discount and expense, Patents,
Trademarks, Copyrights, and research and development expenses except prepaid
expenses      $                   

    D.

   Notes, accounts receivable and other obligations owing to Borrower from its
officers or other Affiliates      $                   

    E.

   Reserves not already deducted from assets      $                   

    F.

   Without duplication, outstanding amounts due to Borrower pursuant to that
certain promissory note made by Benaq Product Oy      $                   

    G.

   Total Liabilities      $                   

    H.

   Subordinated Debt      $                   

    I.

   TANGIBLE NET WORTH [line A minus line B minus line C minus line D minus line
E minus line F minus line G plus line H]      $                   

Is line I equal to or greater than the sum of (i) $32,251,000, plus (ii) fifty
percent (50%) of quarterly Net Income plus (iii) seventy-five percent (75%) of
the net proceeds from issuances of additional equity by Borrower after the First
Amendment Effective Date and the principal amount of Subordinated Debt issued by
Borrower?

 

               No, not in compliance

                Yes, in compliance

 

11



--------------------------------------------------------------------------------

II. Maximum Capital Expenditures (Section 6.9(b))

Required: Do not exceed at any time, subject to periodic reporting as of
(i) during a Quarterly Streamline Period, the last day of each quarter; and
(ii) at all other times when a Quarterly Streamline Period is not in effect, the
last day of each calendar month, Capital Expenditures, measured on a cumulative
basis, on a consolidated basis with respect to Borrower and its Subsidiaries, in
excess of Two Million Dollars ($2,000,000) in the aggregate in any fiscal year.

Actual:

 

    A.

   Capital Expenditures – fiscal year total    $                            

Is line A equal to or less than $2,000,000 for any fiscal year?

 

               No, not in compliance

                Yes, in compliance

 

12